437 F.2d 1357
ERNEST E. PESTANA, INC. and Joe D. Miller, a Joint Venture of San Jose, California, Plaintiffs and Appellees,v.ALOHA SANITARY DISTRICT and Unified Sewerage Agency of Washington County, Oregon, Appellants.
No. 26092.
United States Court of Appeals, Ninth Circuit.
February 17, 1971.

Appeal from the United States District Court for the District of Oregon; Alfred T. Goodwin, Judge.
Carrell F. Bradley (argued), of Schwenn, Bradley & Barchelor, Hillsboro, Or., for appellant.
Daniel J. Seifer (argued), of Norman B. Kobin, of Kobin & Meyer, Robert C. Wall, of Reiter, Day, Wall & Bricker, Portland, Or., for appellee.
Before CHAMBERS, Circuit Judge, MADDEN, Judge of the United States Court of Claims, and DUNIWAY, Circuit Judge.
PER CURIAM:


1
Pestana, Inc., is a citizen of California and Aloha and Unified are citizens of Oregon. On this interlocutory appeal (28 U.S.C. § 1292) the sole issue involves the citizenship of plaintiff-appellee Joe D. Miller. Pestana and Miller assert a claim as joint venturers against Aloha and Unified.


2
In the district court Miller contended, as he must to sustain jurisdiction, that he was a citizen of California, and Aloha and Unified offered proof that he was a citizen of Oregon.


3
We reverse the district court's finding and order holding Miller to be a citizen of California, holding the determination to be clearly erroneous.


4
Reversed and remanded.